Citation Nr: 0705775	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  00-10 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an increased disability rating for 
traumatic residuals of the lumbar spine with degenerative 
arthritis, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
traumatic residuals of the thoracic spine with degenerative 
arthritis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from December 1971 to 
June 1972 and from September 1974 to September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in June 
2004 when they were remanded to cure a procedural defect and 
for additional evidentiary development.  The issues on appeal 
were again before the Board in January 2006 when they were 
remanded to cure a procedural defect.  


FINDINGS OF FACT

1.  The service-connected traumatic residuals of the lumbar 
spine with degenerative arthritis are manifested by pain and 
moderate limitation of motion of the lumbar spine.  

2.  The service-connected traumatic residuals of the thoracic 
spine with degenerative arthritis are manifested by pain and 
moderate limitation of motion of the thoracic spine.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 20 
percent for the service-connected traumatic residuals of the 
lumbar spine with degenerative arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292 (2002).

2.  The criteria for entitlement to a rating in excess of 10 
percent for the service-connected traumatic residuals of the 
thoracic spine with degenerative arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5291 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
increased ratings for the service-connected lumbar and 
thoracic spine disabilities.  Specifically, the discussion in 
June 2001, July 2004, and February 2006 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to the benefits sought.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the June 2001, July 2004, and 
February 2006 VCAA letters implicitly notified the appellant 
of the need to submit any pertinent evidence in the 
appellant's possession. In this regard, the appellant was 
repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
the VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claims has been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman, supra.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim in the June 2001, July 2004, and 
February 2006 and VCAA letters and was also provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal in the August 2006 supplemental statement of the case.  
The Board further notes that the veteran's status as a 
veteran has never been contested.  VA has always adjudicated 
his claim based on his status as a veteran as defined by 38 
C.F.R. § 3.1. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all records 
identified by the veteran have been obtained.  The veteran 
has been afforded appropriate VA examinations.  The 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to this issues on appeal.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims.


Factual Background

VA clinical records reflect complaints of, diagnosis of and 
treatment for low back and thoracic back problems.  

Service connection was originally granted in January 1993 for 
traumatic residuals to the thoracic and lumbar spine with 
degenerative arthritis.  

An October 1998 X-ray of the lumbar spine was interpreted as 
revealing moderate degenerative joint disease and an 
otherwise negative spine.  

In January 1999, the veteran complained of his legs giving 
way and problems with his thoracic spine.  He reported 
incidents where he experienced electric shock like pains down 
both legs.  The examiner noted that the veteran did not have 
clear sciatic or  radiculopathy symptoms and no problems with 
bowel or bladder habits.  X-rays were referenced as revealing 
no abnormalities with the exception of degenerative joint 
disease.  The examiner opined that the reports of the 
veteran's legs giving way and electric shock symptomatology 
did not seem consistent with radiculopathy.  

In March 1999, the veteran complained of neck pain.  Physical 
examination revealed a normal range of motion in the neck.  
The assessment was acute and chronic muscle strain.  

In August 1999, the veteran reported low back pain which 
progressed to include thoracic and cervical pain.  Physical 
examination revealed a full range of motion in the upper and 
lower extremities.  Reflexes were normal.  The assessment was 
back pain.  

In November 1999, the veteran complained of muscle spasm.  

The veteran submitted his claim for an increased rating in 
December 1999. 

A February 2000 cervical X-ray was interpreted as revealing 
mild compressions of T8 and 9 with spondylosis.  A February 
2000 X-ray of the lumbosacral spine revealed mild L4/5 and 
moderate L5/S1 degenerative disc disease.  A thoracic spine 
X-ray revealed questionable old trauma to C5 and mild 
spondylosis.  

At the time of a VA examination in August 2000, the veteran 
reported that he experienced thoracic pain of  7/10 between 
the shoulder blades 95 percent of the time.  Pain was 
increased with various activities.  He reported that he was 
no longer able to play sports because of his low back and 
thoracic spine pain.  He also reported his lumbar pain was 
4/10 on a constant basis.  He reported bilateral numbness 
involving his entire leg which alternated between legs.  The 
veteran reported this caused him to fall every other month.  
Certain activities aggravated the back pain.  The veteran 
denied bowel or bladder incontinence.  Physical examination 
revealed that the vertebral column was without bony 
abnormalities.  Neurological examination was intact.  Lumbar 
flexion was to 74 degrees, extension to 11 degrees, lateral 
flexion to 19 degrees right and 24 degrees to the left.  
February 2000 X-rays of the thoracic spine were interpreted 
as revealing minimal lower thoracic scoliosis; mild anterior 
wedging of T8 and T9 vertebral bodies with adjacent 
osteophytes and small lateral osteophytes which were present 
at T6,7,10-12.  The impression from the X-ray examination was 
compressions of T8 and T9 with spondylosis.  February 2000 
lumbar spine X-rays were interpreted as revealing five lumbar 
type vertebral bodies in anatomic alignment with 
straightening of the normal lordosis.  No spondylosis or 
spondylolisthesis was present.  There was mild L4-5 and 
moderate L5-S1disc height loss.  The disc heights and 
vertebral bodies were otherwise well preserved.  There was 
mild anterior osteophytosis at L4-5 and L5-S1.  
Mineralization appeared normal.  The facet joints and 
sacroiliac joints were intact.  The X-ray impression was mild 
L4-5 and moderate L5-S1 degenerative disc disease.  The final 
diagnoses from the VA examination were thoracic spine 
compression fractures of T8 and 9 and osteophytosis strain 
and spasm and lumbar spine degenerative disc disease and 
osteophytosis.  

In April 2001, the veteran reported that his back pain was 
doing well and he was functioning great.  

A January 2002 computed tomography (CT) examination of the 
lumbar spine was interpreted as revealing mild degenerative 
disc disease and small central disc protrusion at L4-5 and 
moderate to severe degenerative disc disease at L5-S1 with 
small associated disc protrusion.  There was no significant 
nerve root or central canal compression.  

On VA examination in February 2002, the veteran reported pain 
of 6/10 in the lumbosacral area.  The pain did not go into 
the left or right leg.  He reported spasms two times per week 
when his legs would feel weak and give out.  He denied bowel 
or bladder disturbance, chronic weakness in his legs, or 
numbness in his feet.  Certain activities increased his pain.  
Physical examination revealed severely impaired flexibility.  
Forward flexion was only 5 degrees, lateral flexion 5 
degrees, and backward extension was 0 degrees.  The veteran 
had difficulty getting on and off the examining table because 
of spasm in his low back.  Ankle jerks were 2+.  The 
assessment was mild degenerative disc disease, small central 
disk L4-5;  moderate to severe degenerative disc disease at 
L5-S1 with small associated protrusions.  No significant 
nerve root or canal compression was noted.  The final 
assessment was chronic low back pain secondary to 
degenerative disc disease.  

Examination of thoracic spine revealed tenderness, at T7-T8 
in mid spine.  The spine alignment appeared normal as did the 
musculature.  Neurologic examination was completely normal.  
The assessment was chronic thoracic spine pain secondary to 
degenerative joint disease.  The impression was lower 
thoracic spine degenerative changes and old minor anterior 
compression deformities of T7 and T8.  

In March 2002, the veteran sought treatment in the emergency 
room for low back pain.  Physical examination revealed that 
the neck was supple and non-tender.  The assessment was acute 
exacerbation of low back pain which improved. 

A private clinical record dated in March 2002 indicates that 
the veteran had a muscle spasm in C1-C2 and T1-T6.  

In February 2004, the veteran sought treatment for left leg 
pain which began in August 2002 after a motorcycle accident.  
He reported a sensation of vibration in his groin which went 
down to the knee.  He denied bowel or bladder dysfunction.  
Physical examination revealed normal neck flexion.  The 
assessment was Sartorius strain.  

In April 2004, the veteran reported continuing symptomatology 
involving pain in the medial left thigh.  The impression was 
tendonitis.  

A separate record dated in April 2004 indicates that a 
physical therapist thought the veteran should be evaluated 
for the presence of possible lumbosacral radiculopathy. 
Physical examination revealed a subjective sensory deficit 
involving the anteromedial middle left thigh.  This would 
correspond to an area involving both L2 and L3 roots.  The 
impression was possible L3 lumbosacral radiculopathy.  

A magnetic imaging resonance (MRI) examination of the lumbar 
spine was conducted in May 2004.  The impression was L4-5 and 
L5-S1 degenerative changes with mild bilateral L5-S1 
foraminal stenosis.  Otherwise, the examination was 
unremarkable.  

July 2004 X-rays of the thoracic spine revealed 
osteoarthritis of the thoracic spine and possible compression 
fracture at T9.  A slight wedge shaped defect was present 
roughly at the level of T9.  

A July 2004 X-ray of the lumbosacral spine revealed 
osteoarthritis of the lumbar spine and degenerative disc 
disease at L4-5.  

At the time of a July 2004 VA examination, the veteran walked 
without a limp.  Range of motion of the lower back was 70 
degrees of forward flexion, right and left bending to 30 
degrees and no range of motion for back bending.  The veteran 
did have pain on attempting back bending.  Ankle jerk was 
active.  X-rays of the lumbar spine revealed narrowing of L5-
S1 disc space, and milder narrowing of L4-5 disc space.  
There was mid to low thoracic spurring of the thoracic spine.  
The examiner opined that the veteran's back symptoms were 
moderate at the time of the examination.  The examiner 
estimated that the veteran would experience an additional 10 
percent loss of function in his lumbosacral spine when taking 
account of pain on use or during flares as well as 
instability.  

Criteria and Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the 
disability evaluation, VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1, 4.2, which require the 
evaluation of the complete medical history of the veteran's 
condition.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 .  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Plate V.  

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint or group of minor 
joints affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In 2002, the evaluation criteria for Diagnostic Code (DC) 
5293, for intervertebral disc syndrome, were amended.  See 67 
Fed. Reg. 54,345-349 (Aug. 22, 2002) (codified at 38 C.F.R. 
§ 4.71a, DC 5293).  The amendment was effective on September 
23, 2002.

In 2003, further amendments were made for evaluating 
disabilities of the spine.  See 68 Fed. Reg. 51,454-458 (Aug. 
27, 2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243).  An omission was then corrected by 
reinserting two missing notes.  See 69 Fed. Reg. 32,449 (June 
10, 2004).  The amendment and correction were made effective 
from September 26, 2003.

Where a law or regulation changes after a claim has been 
filed, but before the administrative appeal process has been 
concluded, the version most favorable to an appellant 
applies.  See e.g., VAOPGCPREC 7-2003.  The effective-date 
rule established by 38 U.S.C.A. § 5110(g), however, prohibits 
the application of any liberalizing rule to a claim prior to 
the effective date of such law or regulation.  The veteran 
does get the benefit of having both the old regulation and 
the new regulation considered for the period after the change 
was made.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished 
opinion) (VA may not apply revised schedular criteria to a 
claim prior to the effective date of the pertinent amended 
regulations).

Under Diagnostic Code 5292, which was in effect prior to 
Sept. 26, 2003, limitation of motion of the lumbar spine is 
assigned a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
maximum schedular rating of 40 percent for severe limitation 
of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (prior to 
Sept. 26, 2003).  

In order to receive an evaluation in excess of 20 percent for 
the service-connected lumbar spine disability under 
Diagnostic Code 5292, the evidence of record would have to 
demonstrate that the disability was manifested by severe 
limitation of motion of the lumbar spine.  The Board finds 
this is not the case.  VA clinical records include complaints 
of back pain but don't quantify any loss of motion in the 
spine.  Therefore the reports of VA examinations are 
determinative of this question.  At the time of the August 
2000 VA examination, lumbar flexion was to 74 degrees, 
extension to 11 degrees, lateral flexion to 19 degrees right 
and 24 degrees to the left.  At the time of the February 2002 
VA examination, the range of motion was decreased to forward 
flexion of 5 degrees, lateral flexion of 5 degrees and 
backward extension of 0 degrees.  However, at the time of the 
most recent VA examination in July 2004, flexion could be 
accomplished to 70 degrees, right and left bending to 30 
degrees and no back bending was possible.  While 
significantly decreased range of motion was reported at the 
time of the February 2002 VA examination, the reports of the 
August 2000 and July 2004 VA examinations indicate increased 
levels of movement.  The Board finds the evidence of record 
demonstrates that the service-connected lumbar spine 
disability more nearly approximates moderate limitation of 
motion of the lumbar spine.  Testing conducted on two of 
three occasions indicate that the veteran was able to perform 
more than 2/3 of the possible flexion motion and 2/3 of 
possible lateral flexion.  While testing also indicates 
severely limited motion in extension, the Board finds the 
total possible motion more nearly approximates moderate 
limitation of motion of the lumbar spine.  The holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995) and the provisions of 
38 C.F.R. §§ 4.40 and 4.45 have been considered.  The 
examiner who conducted the most recent VA examination opined 
that the veteran would lose an additional 10 percent of 
motion as a result of pain on use or during flares.  Even if 
this is accounted for, the range of motion in July 2004 was 
still flexion to 63 degrees, right and left bending would be 
27 degrees and no range of motion would be possible for 
extension.  The Board still finds this symptomatology more 
nearly approximates moderate limitation of motion of the 
lumbar spine.  

An increased rating in excess of 20 percent is not warranted 
when the service-connected lumbar spine disability is 
evaluated under Diagnostic Code 5289 which provides the 
rating criteria for evaluation of ankylosis of the lumbar 
spine.  Ankylosis is defined as immobility and consolidation 
of a joint due to disease, injury, or surgical procedure.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (27th ed. 1988) at 
91).  There is no competent evidence of record of the 
presence of ankylosis of the lumbar spine.  Range of motion 
testing had indicated that the veteran had at least some 
motion of the lumbar spine at all times.  Similarly, an 
increased rating is not warranted when the service-connected 
back disability is evaluated under Diagnostic Code 5286 based 
on complete bony fixation of the spine.  There is no evidence 
of bony fixation.  

An increased rating is not warranted under Diagnostic Code 
5285 based on residuals of a fractured vertebra.  While there 
is X-ray evidence of some deformity of vertebral bodies, 
service connection is not in effect for residuals of a 
fractured vertebra.  There is no competent evidence of record 
linking deformity of vertebral bodies to the service-
connected back disability.  

Under the old version of Diagnostic Code 5293, when 
disability from intervertebral disc syndrome is mild, a 10 
percent rating is assigned.  When disability is moderate, 
with recurring attacks, a 20 percent evaluation is warranted.  
A 40 percent rating is in order when disability is severe, 
characterized by recurring attacks with intermittent relief.  
A maximum schedular rating of 60 percent is awarded when 
disability from intervertebral disc syndrome is pronounced, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc, with little intermittent 
relief.  38 C.F.R. § 4.71a, DC 5293 (prior to Sept. 23, 
2002).

The clinical records and reports of VA examinations do not 
include diagnoses of intervertebral disc syndrome which is 
attributed to the service-connected back disabilities.  
Furthermore, to the extent that the service-connected back 
disability manifests symptomatology equivalent to 
intervertebral disc syndrome symptomatology, this 
symptomatology cannot be equated as severe or pronounced.  
Muscle spasm was present in November 1999.  In February 2002, 
the veteran reported muscle spasm two times per week.  
However, the examiner at that time noted that X-rays showed 
no significant nerve root compression.  Muscle spasm was 
present in March 2002.  In 2004, the veteran complained of 
radiating pain but this was attributed to non-service 
connected disabilities.  Possible L3 lumbosacral 
radiculopathy was noted in April 2004.  The Board finds this 
intermittent presence of muscle spasm and radiculopathy does 
not equate to severe intervertebral disc syndrome with 
recurring attacks.  

Under the old version of Diagnostic Code 5295, if there is 
lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in the 
standing position, a 20 percent evaluation is in order.  A 
maximum schedular rating of 40 percent is awarded when 
lumbosacral strain is severe, with listing of the whole spine 
to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (prior to Sept. 26, 2003).  An increased rating is not 
warranted when the service-connected lumbosacral spine 
disability is evaluated under Diagnostic Code 5295 based on 
lumbosacral strain.  There is no competent evidence of record 
documenting the presence of severe lumbosacral strain with 
listing of the whole spine to opposite side.  There is no 
finding of positive Goldthwaite's sign.  Range of motion 
testing has on only a singe occasion documented marked 
limitation of forward bending in the standing position.  
There is no evidence of abnormal mobility on forced motion.  
While there is some loss of lateral motion with osteo-
arthritic changes and narrowing or irregularity of joint 
space present on X-ray examination, the absence of the other 
symptomatology set out under Diagnostic Code 5295 leads the 
Board to find that the service-connected back disability more 
nearly equates to a 20 percent evaluation under the prior 
version of  Diagnostic Code 5295.  

Under the newer version of Diagnostic Code 5293, 
intervertebral disc syndrome is evaluated (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation, and incapacitating episodes having a total 
duration of at least six weeks during the past 12 months 
warrant a 60 percent evaluation.  38 C.F.R. § 4.71a, DC 5293 
(effective on and after Sept. 23, 2002).

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

The Board finds an increased rating is not warranted when the 
service-connected lumbosacral spine disability is evaluated 
under the current rating criteria for evaluation of 
intervertebral disc syndrome.  As noted above, no health care 
professional has linked intervertebral disc syndrome to the 
service-connected lumbosacral spine disability.  Even if 
intervertebral disc syndrome were linked, the symptomatology 
would not result in a rating in excess of 20 percent.  There 
is no evidence of record of the presence of incapacitating 
episodes.  Furthermore, the preponderance of the evidence is 
against a finding that the veteran experiences any separate 
neurological impairment linked to the service-connected 
lumbosacral spine disability.  As noted in the April 2004 
clinical record, possible L3 radiculopathy was present 
resulting in a subjective sensory deficit of the anteromedial 
middle of the left thigh.  However, the other evidence of 
record does not demonstrate this symptomatology.  

Under the amended regulations effective September 26, 2003, 
the evaluation criteria for rating disabilities of the spine 
were revised by establishing a general rating formula that 
applies to all diseases and injuries of the spine.  The 
amendment made editorial changes, not representing any 
substantive change, to the adopted evaluation criteria for 
intervertebral disc syndrome to make them compatible with the 
new general rating formula.  The seven Diagnostic Codes 5286 
through 5292 that involved findings of ankylosis or 
limitation of motion of the spine were deleted.  The amended 
regulations added degenerative arthritis of the spine, DC 
5242, which will ordinarily be evaluated under the general 
rating formula for diseases and injuries of the spine except 
when X-ray findings, as discussed under DC 5003, are the sole 
basis of its evaluation.  Under the amended regulations, new 
diagnostic codes were assigned for conditions already in the 
Rating Schedule, which included DC 5237 for lumbosacral 
strain.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the general 
rating formula provides that unfavorable ankylosis of the 
entire spine warrants a 100 percent evaluation.

Unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent evaluation.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine warrants a 40 percent evaluation.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine warrants 
a 30 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or combined 
range of motion of the cervical spine limited to not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis 
warrants a 20 percent evaluation.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent or more of 
the height warrants a 10 percent evaluation.

The notes to the General Rating Formula are:

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); 5243 Intervertebral disc syndrome.

The Board finds that a rating in excess of 20 percent is not 
warranted for the service-connected lumbosacral spine 
disability when it is evaluated under the currently existing 
General Rating Formula for Diseases and Injuries of the 
Spine.  As noted above, there is no competent evidence of the 
presence of ankylosis in any part of the spine.  Nor is there 
evidence indicating that forward flexion of the thoracolumbar 
spine was limited to 30 degrees or less during the relevant 
time period.  The report of the July 2004 VA examination 
indicates that forward flexion was to 70 degrees at that 
time.  Additionally, as found above, the preponderance of the 
objective evidence demonstrates that the veteran does not 
experience separate neurological abnormalities associated 
with his service-connected back disability.  

Under the previous rating criteria, Diagnostic Code 5291, 
limitation of motion of the dorsal spine is assigned a 
noncompensable evaluation for slight limitation of motion and 
a 10 percent rating for moderate and severe limitation of 
motion.  A 10 percent evaluation is the highest evaluation 
available based on the prior version of Diagnostic Code 5291.  
In order to have a higher evaluation for the thoracic spine 
injury prior to the change in rating criteria, there had to 
be evidence of ankylosis of the thoracic spine.  Such is not 
the case.  

The Board notes that under the new criteria, there is no 
specific Diagnostic Code that only addresses the thoracic 
spine.  Rather, the criteria evaluate the thoracic and lumbar 
spine together.  The Board has also considered whether an 
increased rating could be assigned for the thoracic spine 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine that includes the revised rating 
criteria, which became effective September 26, 2003.  See 68 
Fed. Reg. 51454-51458 (August 27,  2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235- 5242 (2006)).  The 
Board notes that the revised rating criteria are in terms of 
the thoracolumbar spine and consideration of any limitation 
of motion of the thoracic spine would in this case overlap 
with consideration of limitation of motion of the lumbar 
spine, which is already separately rated as service-connected 
chronic lumbar spine disability, resulting in pyramiding, 
which is forbidden under 38 C.F.R. § 4.14.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disabilities at issue present such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, there is no showing that the service-connected 
thoracic and lumbar spine disabilities have required extended 
periods of hospitalization since the initiation of this 
appeal, and are not shown by the evidence to present marked 
interference with employment in and of themselves.  
Therefore, the assignment of extraschedular evaluations under 
38 C.F.R.  § 3.321(b) is not warranted for either of the 
issues on appeal.  The veteran has not otherwise submitted 
evidence tending to show that his service-connected 
disabilities are unusual, or caused marked interference with 
work other than as contemplated within the schedular 
provisions discussed herein. 

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  38  
U.S.C.A. § 5107(b).  


ORDER

The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


